Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                 DETAILED ACTION                                              Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, 21-23 and 27, drawn to a lithium battery comprising an anode including a metal-based anode active material including a composite of the silicon-based compound and a carbonaceous compound having a mean particle diameter of 5-20 µm with carbon-coated silicon nanoparticles thereon, classified in H01M 4/366.
II. Claims 25-26, drawn to a lithium battery comprising an anode comprising a silicon-based active material comprising silicon oxide, SiOx, classified in H01M 4/134.
The inventions are independent or distinct, each from the other because Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).            In the instant case, the different inventions are unrelated because they are not disclosed is capable of use together and have different effects such that Invention I comprises a lithium battery comprising an anode comprising a composite of the silicon-based compound and a carbonaceous compound having a mean particle diameter of 5-20 µm with carbon-coated silicon nanoparticles thereon versus Invention II comprises a lithium battery comprising an 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 
This application contains claims directed to the following patentably distinct species: If you choose Invention I:A battery comprising:I) an organic electrolytic solution comprising:    A) a bicyclic sulfate based compound comprising one cited in claim 10 (please pick one):      a) Formula 6 or b) Formula 7 or c) Formula 8 or d) Formula 9 or e) Formula 10 or       f) Formula 11 or g) Formula 12 or h) Formula 13 or i) Formula 14 or j) Formula 15 or      
      k) Formula 16 or l) Formula 17;      B) a first lithium salt (please pick one from claim 13);    C) an organic solvent (please pick one from the specification);   D)  a) further comprising a cyclic compound cited in claim 14 (if chosen, please pick one from claim 14) or         b) does not further comprise a cyclic carbonate compound cited in claim 14 and   E) a) further includes a second lithium salt cited in claim 16 (if chosen, please pick one Formula cited in claim 16) or       b) does not further include a second lithium salt cited in claim 16.If you choose Invention II:A battery comprising:I) an anode comprising a metal based anode comprising:    A) a silicon-based compound (please pick one from the specification) or    B) a silicon-based compound comprising SiOx cited in claim 26; II) a cathode (please pick one from the specification);and III) an organic electrolytic solution comprising:    A) a bicyclic sulfate based compound (please define A1, A2, A3 and A4);    B) an organic solvent (please pick one from the specification) and    C) a first lithium salt (please pick one from the specification).          The species are independent or distinct because the compounds are each very different. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations 
A telephone call was not made due to the complexity to request an oral election to the above election of species requirement, therefore did not result in an election being made.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294.  The examiner can normally be reached on 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727